Citation Nr: 0718059	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1979 and from September 1979 to September 1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a heart disorder, to 
include as secondary to service-connected hypertension.  
Service connection for hypertension was granted by a March 
2004 rating decision.

The medical evidence of record includes two medical reports 
which addressed the etiology of the veteran's currently 
diagnosed heart disorder.  A February 2004 VA heart 
examination report diagnosed coronary artery disease.  Under 
general remarks, the examiner wrote

[i]t is my medical opinion that his heart 
condition is not secondary to his 
hypertension, which has been very well 
controlled.  I do believe that his 
coronary artery disease is secondary to 
his multiple risk factors, which include 
family history for heart disease, 
continued chronic tobacco abuse, 
hyperlipidemia, and obesity.

A June 2004 VA heart examination report was conducted by the 
same medical examiner.  In that report, the examiner wrote

[i]t is my medical opinion that the 
[veteran's] coronary artery disease is 
secondary to his genetic makeup, 
hypercholesterolemia, and tobacco abuse.  
To a lesser extent, I do believe his 
heart disease is secondary to his 
hypertension and diabetes mellitus.  
Therefore, I do not believe that it is 
[as] likely as not that his hypertension 
caused his coronary artery disease.  I 
would expect to see a lot more 
cardiomegaly and valvular dysfunction if 
that was the case.

The Board notes that service connection on a secondary basis 
is warranted when a current disability was either caused or 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).  The examiner 
who wrote the February 2004 and June 2004 VA heart 
examination reports clearly indicated that the veteran's 
heart disorder was not caused by his service-connected 
hypertension.  However, the statement, "[t]o a lesser 
extent, I do believe his heart disease is secondary to his 
hypertension" is unclear as to whether the veteran's 
service-connected hypertension aggravated his currently 
diagnosed heart disorder.  As such, another medical 
examination is necessary to clarify whether the veteran's 
currently diagnosed heart disorder was aggravated by his 
service-connected hypertension.  38 C.F.R. §§ 3.159, 3.326 
(2006); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination, conducted by a cardiologist, 
to ascertain whether any heart disorder 
found was caused or aggravated by the 
veteran's service-connected hypertension.  
The claims file and a copy of this remand 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make these determinations must be 
ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any current heart 
disorder found was caused or aggravated 
by the veteran's service-connected 
hypertension.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




